Title: To George Washington from Daniel Niven, 7 February 1781
From: Niven, Daniel
To: Washington, George


                        
                            Sir
                            Hoster town febry 7. 1781
                        
                        When I received your Excellencys orders, have proceeded immediately with a party in search of proper timber
                            to make new rafts for the Chain at west point.
                        Have cut down the number wanting of Large Logs, back of new brought, within five miles of the river.
                        Then made application to the Quarter Master General concerning teams to haull the said timber to the river. a
                            Copy of his answer I did myself the honor to inclose. All that are haulled to the river of said timber, is about one
                            fifteenth parts. 
                        It will be very Late in the seasson before the rafts are ready to be put on the water. Unless the timber are
                            transported to the river without a moments Loss of time. I have the honor to be Sir Your
                            Excellency’s most obedt and very Humble servt
                        
                            D: Niven Capt. Engineers
                        
                     Enclosure
                                                
                            
                                Sir.
                                Newbrought Janry 21. 1781
                            
                            I have your favour of yesterday. I am sensible the halling the Logs for the rafts to the river is an
                                object of great importance; And if it were practicable teams should be furnished for that purpose—but the Late rough
                                roads and want of forage have so reduced our ox teams (which is the fittest for your service) that they are at present
                                insufficient.
                            In the course of a fortnight some fresh oxteams will return from the Country & within that time
                                we shall doubtless have snow, when the Logs may be halled with half the labour they would now cost us. I will desire
                                Colo. Hughes, if he had them not already. to provide the pitch tar & oakum you mention to be wanting for the
                                rafts. I am Sir your obedt servant
                            
                                T. Pickering Q.M.G.
                            
                        
                        
                    